EXHIBIT 10.3


RESIGNATION






To the Board of Directors of
PyroTec, Inc.,
a Delaware corporation


The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and Director of the
Corporation.


Said resignation is contingent and expressly conditioned upon (a) the sale of
23,350,000 shares of the Company’s common shares to World Venture Group, Inc.
and (b) the appointment of P. Desmond Brunton as President, Chief Executive
Officer, Secretary, Treasurer and Director of the Corporation. Said resignation
shall be effective on the date of the Closing of the transaction contemplated by
the Subscription Agreements between the Company and World Venture Group. Inc.


Dated as of May 3, 2012



     
/s/Timothy Neher
 
    Timothy Neher


